The Chief Justice,
with whom Mr. Justice Black-mun and Mr. Justice Rehnquist join,
concurring.
In joining in Mr. Justice Blackmun’s opinion concurring in the judgment in Perkins v. Matthews, 400 U. S. 379, 397 (1971), I indicated that “[gjiven the decision in Allen v. State Board of Elections, 393 U. S. 544 (1969),” the result reached by the Court in Perkins followed. The instant motion for a stay is not an appropriate occasion to reconsider the holdings in Allen and Perkins. Hence, I see no alternative but to grant the requested stay of the May 2, 1972, election. Perkins squarely held that an annexation enlarging a city’s number of eligible voters constitutes a change of a “standard, practice, or procedure with respect to voting” within the meaning of § 5 of the Voting Rights Act of 1965, 79 Stat. 439, 42 U. S. C. § 1973c. That being the case, as stated in the memorandum of the United States as amicus curiae filed in this matter in the United States District Court for the Eastern District of Virginia, “[t]he legal effect of the . . . objection by the Attorney General, when coupled with the absence of a declaratory judgment from the United States District Court, District of Columbia, is to preclude the city from holding an election on an at-large basis.”